Citation Nr: 0914246	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

2.  Entitlement to an initial increased rating for 
trochanteric bursitis of the right hip, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In November 2006, the Board remanded 
this matter for the issuance of a statement of the case 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

In October 2001, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO, and in 
November 2002 the Veteran testified during a video conference 
Board hearing.  Transcripts of both hearings are of record.

In a VA Form 9, Substantive Appeal, received in July 2007, 
the Veteran sought to file constitutional claims with the 
Board against the Montgomery, Alabama VA Regional Office and 
the Appeals Management Center (AMC) for violating due process 
and judicial estoppel.  The Board of Veterans' Appeals was 
created to address only issues stemming from the application 
of Title 38 of the United States Code.  The Board has no 
jurisdiction over issues involving a monetary award of $20-
million dollars for violation of the Veteran's constitutional 
rights.  

In September 2007, the Veteran filed a motion for revision of 
an August 2007 rating decision rendered by the AMC, based on 
clear and unmistakable error (CUE).  A review of the claims 
file does not disclose a rating decision dated in August 
2007, but does reveal a letter to the Veteran dated that 
month which notified the Veteran of a May 2007 rating 
decision of the AMC.  In that May 2007 rating decision, the 
AMC granted service connection for trochanteric bursitis of 
the right hip and awarded a 10 percent disability rating, 
effective April 17, 2007.  Because one year had not passed 
from the time of the notice of the decision to the Veteran, 
to the time the Veteran filed his motion, the May 2007 RO 
decision was not a final decision.  The Board will construe 
this document to be a notice of disagreement (NOD) to the 
rating assigned for the right hip disability.

In September 2007, the Veteran also filed a document 
"Entitlement To Right Leg Disability Secondary To The 
Claimant Service Connection Right Ankle Disorder And A Higher 
Rate For Right Ankle Disorder."  Part of this filing appears 
similar to the NOD referred to above and will be construed as 
a supplemental pleading for a higher rating. 

The claims file does not reflect any action on four claims 
referred to the RO in the Board's November 2006 decision.  
Those claims include a denial of vocational and 
rehabilitation benefits, a clothing allowance request, a 
claim for service connection for a mood disorder secondary to 
service-connected disability, and a claim for service 
connection for frostbite residuals and right ankle edema.  
These matters are again referred to the RO for appropriate 
action.

Finally, the Board notes that the Veteran filed a motion 
alleging CUE with the November 2006 Board decision which 
denied service connection for a low back disorder.  The Board 
has original jurisdiction over such motions and this matter 
is the subject of a separate decision.

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Information 
concerning the VCAA as applied to the issue of TDIU was 
provided to the Veteran by correspondence dated in December 
2006.  The VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159.  

The Board finds that the Veteran's TDIU claim is inextricably 
intertwined with his outstanding claims for service 
connection and higher ratings noted in the Introduction; 
therefore, it must be remanded for additional development, 
and adjudication after his outstanding claims are decided.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board's review of the claims file reveals that a U.S. 
magistrate judge in federal district court in Alabama in June 
2003 recommended a reversal of the Social Security 
Administration's (SSA) denial of the Veteran's claims for 
Social Security disability benefits and Supplemental Security 
Income (SSI) and further recommended a remand to SSA for 
further administrative proceedings.  Anderson v. Barnhart, 
No. 02-0424-CB-M, Report and Recommendation (S.D. Ala. June 
24, 2003).  Further court action, such as whether a federal 
district court judge approved or rejected the report and 
recommendation of the magistrate, is not noted in the claims 
file.  The Board also notes that a review of the claims file 
indicates that the RO made several efforts to obtain the 
Veteran's SSA file in the past, but was told in August 2004 
that the Veteran's folder was then in the Office of Hearings 
and Appeals and that a request could be resubmitted in 90 
days.  There is no indication in the claims file that the RO 
later attempted to obtain a copy of SSA's decision, the 
Veteran's SSA medical records, and any subsequent decisions 
or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.
The Board also notes that the duty to assist also includes 
providing a thorough medical examination or medical opinion.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The 
Veteran has not had a VA examination to determine whether he 
is unemployable solely due to his service-connected 
disabilities.  Therefore, on remand, after the RO adjudicates 
any outstanding claims for service connection and increased 
ratings, as noted above, the RO, if warranted, should 
schedule the Veteran for an examination and opinion as to his 
employability to assist in adjudicating his TDIU claim.  

The RO also should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the Veteran has received outpatient medical treatment from 
the Biloxi VA Medical Center ("VAMC"), the New Orleans 
VAMC, and the VA clinic in Mobile, Alabama; however, as the 
claims file only includes records from those facilities dated 
up to August 2007, any additional records from those 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding the issue of a higher rating for trochanteric 
bursitis of the right hip, a statement of the case (SOC) has 
not been sent to the Veteran regarding this issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a Veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC, the Board must remand the matter for 
issuance of an SOC.  After the RO has issued the SOC, the 
claim should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such 
claim is not available, that fact should 
be documented by SSA and such notice 
entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  If the SSA cannot provide 
those records, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran 
for his service-connected disabilities.  
Of particular interest are any 
outstanding records of evaluation and/or 
treatment of these disorders from the 
Biloxi VAMC, the New Orleans VAMC, and 
the VA clinic in Mobile, Alabama, for the 
period from August 2007 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  Thereafter, the Veteran is to be 
afforded a VA general medical examination 
to determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Based on examination findings 
and other evidence contained in the 
claims file, the examiner must offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  A statement of the case (SOC), 
containing all applicable laws and 
regulations, addressing the Veteran's 
claim of entitlement to an initial 
increased rating for trochanteric 
bursitis of the right hip must be issued.  
Manlincon, 12 Vet. App. 238.  The Veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
Veteran's appeal as to this issue is 
perfected within the applicable time 
period and the claims continue to be 
denied on remand, should the case return 
to the Board for appellate review.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to a TDIU should 
be reviewed.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




